SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Sale of Gila asset in the Gulf of Mexico Rio de Janeiro, April 30 th , 2013 – Petróleo Brasileiro S.A - Petrobras announces that it has signed today a Sale and Purchase Agreement (SPA) for the sale of the 20% stake the company holds in exploratory blocks KC 49, 50, 92, 93, 94 and 138 in the US Gulf of Mexico. These blocks make up the asset known as Gila, and the operator is British Petroleum (BP). Petrobras will receive US$ 110 million for the transaction and additional equity in an exploratory block adjacent to an existing Petrobras GOM deepwater discovery Tiber. This transaction is part of Petrobras’ divestment program, outlined in the 2013-2017 Business & Management Plan, and is subject to third party preferential rights and approval by the U.S. Bureau of Ocean Energy Management (BOEM). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 30, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
